MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be
      regarded as precedent or cited before any                            FILED
      court except for the purpose of establishing                    Aug 23 2017, 7:32 am

      the defense of res judicata, collateral                              CLERK
                                                                       Indiana Supreme Court
      estoppel, or the law of the case.                                   Court of Appeals
                                                                            and Tax Court




      APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
      Raphael D. Driver                                        Curtis T. Hill, Jr.
      Michigan City, Indiana                                   Attorney General of Indiana
                                                               J.T. Whitehead
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Raphael D. Driver,                                       August 23, 2017
      Appellant-Petitioner,                                    Court of Appeals Case No.
                                                               71A03-1605-PC-1018
              v.                                               Appeal from the
                                                               St. Joseph Superior Court
      State of Indiana,                                        The Honorable
      Appellee-Respondent.                                     Steven L. Hostetler, Special Judge
                                                               Trial Court Cause No.
                                                               71D03-0104-CF-146



      Kirsch, Judge.


[1]   Following the revocation of his parole, Raphael D. Driver (“Driver”) filed, pro

      se, several motions, including a Motion for Certificate of Discharge. Treating


      Court of Appeals of Indiana | Memorandum Decision 71A03-1605-PC-1018 | August 23, 2017   Page 1 of 24
      his motions as seeking post-conviction relief, the post-conviction court denied

      Driver’s motions. He now appeals and raises six issues, which we consolidate

      and restate as follows:


              I. Whether the post-conviction court erred when it determined
              that Driver was on parole on October 31, 2014, when the parole
              violation was filed;


              II. Whether the post-conviction court erred when it determined
              that requiring Driver to wear a GPS electronic monitoring system
              as a condition of parole did not violate ex post facto laws; and


              III. Whether the post-conviction court addressed in its order
              Driver’s pending motion concerning credit time.


[2]   We affirm in part and remand in part.


                                 Facts and Procedural History
[3]   Following a guilty plea, the trial court sentenced Driver on December 14, 2001,

      to twenty years for Class A felony criminal deviate conduct and six years for

      Class B felony robbery under Cause Number 71D03-0104-CF-146 (“Cause

      146”). Appellant’s App. Vol. 2 at 13. The sentences were to be served

      concurrently, and Driver received 244 days of jail time credit. On April 13,




      Court of Appeals of Indiana | Memorandum Decision 71A03-1605-PC-1018 | August 23, 2017   Page 2 of 24
      2007, the six-year robbery sentence expired, but Driver was still serving his

      twenty-year sentence for his criminal deviate conduct conviction.1


[4]   While still incarcerated on the criminal deviate conduct sentence, Driver

      pleaded guilty in Sullivan County to Class C felony prisoner in possession of a

      dangerous device or material under Cause Number 77D01-0606-FC-37 (“Cause

      37” or “the Sullivan County conviction”). Driver was sentenced on June 27,

      2007 to four years, with two years suspended, to be served consecutive to Cause

      146.


[5]   After consideration of various losses of credit time and demotion in credit class

      for disciplinary violations, Driver became eligible for parole on the twenty-year

      sentence beginning on August 10, 2013. He was not physically released from

      the Indiana Department of Correction (“DOC”), however, because, on August

      11, 2013, Driver began serving the consecutive sentence for his Sullivan County

      conviction.


[6]   Driver believed that, as of August 11, 2013, he (1) was “turned over” to serve

      the Sullivan County conviction and was thereby effectively discharged from the

      criminal deviate conduct conviction and the associated parole, and (2) was

      statutorily entitled to a Certificate of Discharge from DOC. Therefore, he

      contacted various people including the Release Coordinator at the Westville




      1
        According to DOC documents, Driver’s maximum release date on the criminal deviate conduct conviction
      is April 14, 2021. Appellant’s App. Vol. 3 at 59, 68-69.

      Court of Appeals of Indiana | Memorandum Decision 71A03-1605-PC-1018 | August 23, 2017     Page 3 of 24
      Correctional Facility and the Indian Parole Commission, through Parole Agent

      Joshua Brooks (“Agent Brooks”) at the St. Joseph County Parole Office

      Division #8, and the Clerk of the St. Joseph County Superior Court.


[7]   Driver was released from DOC incarceration on October 30, 2014, but his

      request for a certificate of discharge was not resolved prior to that time. Driver

      was transported by DOC to the St. Joseph County Parole Division #8 in South

      Bend, Indiana, with regard to his parole on his criminal deviate conduct

      conviction, which, the State asserts, had begun on August 10, 2013.2 At the

      parole department, Driver was presented with, among other things, a Parole

      Stipulations for Sex Offender, SOMM Waiver Agreement, Conditional Parole

      Release Agreement, and GPS Offender Agreement, but he refused to sign the

      documents on the basis that his parole was discharged on August 11, 2013.

      One of the parole conditions was that Driver not be within 1,000 feet of a

      school or park. Driver was placed on GPS electronic monitoring, even though

      he objected to it on the basis that it was illegal, unconstitutional, and violated

      ex post facto laws. Appellant’s App. Vol. 3 at 101.


[8]   One day after release from DOC, Agent Brooks contacted Driver and ordered

      him back to Parole Division #8, where Driver was served a notice of parole




      2
        Although there had been some dispute or disagreement regarding the length of parole, the record before us
      indicates that the parties agree that Driver was subject to parole for a period of twenty-four months. Tr. at
      15-16 (Driver stating that parole agents told him two years, and State’s attorney agreeing he was obligated to
      a period of two years of parole); Appellant’s App. Vol. 2 at 106 (Declaration of Farmer stating that Driver was
      obligated to two years of parole).

      Court of Appeals of Indiana | Memorandum Decision 71A03-1605-PC-1018 | August 23, 2017             Page 4 of 24
      violations, alleging that (1) he violated the 1,000-foot restriction rule because on

      the evening of October 30 and through the morning of October 31, Driver was

      for a number of hours at a home located 180 feet from a park and that he also

      went directly into another park, and (2) he failed to follow the parole agents’

      instructions by refusing to sign the parole forms, and when the forms were read

      to Driver, he “at several points [] laughed at the rules.” Appellant’s App. Vol. 2 at

      140. Driver was taken into custody; at the time that the warrant was served,

      Driver had served 447 days on parole status, from August 10, 2013 to October

      31, 2014. Driver attended the December 2, 2014 Parole Board hearing via

      video conference, and the Parole Board found him guilty of the alleged

      violations and revoked his parole. Id. at 150.


[9]   On December 23, 2014, Driver filed a Motion to Modify Sentence regarding

      “jail earned credit.” See id. at 5 (CCS entry reflecting filing of motion). On

      January 20, 2015, Driver filed a Motion for Certificate of Discharge (“Motion

      for Discharge”), alleging that he completed his sentence for criminal deviate

      conduct on August 10, 2013, and at that time he was “turned over” to serve the

      sentence on the Sullivan County conviction, which “‘effectively’ discharge[ed]”

      the criminal deviate conduct cause, and that therefore he was not on parole on

      October 31, 2014, when he was alleged to have violated parole. Appellant’s App.

      Vol. 3 at 94. Along with his Motion for Discharge, Driver filed an Order to

      Show Cause and Temporary Restraining Order, an Affidavit in Support of




      Court of Appeals of Indiana | Memorandum Decision 71A03-1605-PC-1018 | August 23, 2017   Page 5 of 24
       Motion to Show Cause and Temporary Restraining Order, and a Memorandum

       in Support of Restraining Order.3


[10]   On February 6, 2015, in response to Driver’s inquiries and request for an

       interview regarding his parole in Cause 146, DOC Release Specialist Jennifer

       Lee Farmer (“Farmer”) sent a memorandum or letter to Driver, which

       explained:


                Your sentences ([Cause 146] & [Cause 37]) were ordered to run
                consecutive to one another. This means that you did complete
                [Cause 146] on 08-10-2013; however, your time then turned over
                and you started serving your time on [Cause 37]. You were
                actually serving Parole time; however, you do not get 2 for 1 for
                time served on Parole while serving a consecutive sentence. You
                only get CC3 time. At the time of Parole on [Cause 146], you
                had 2803 days that you were still responsible for. These are the
                days that you did NOT serve physically.


       Id. at 40 (emphasis added).4


[11]   The post-conviction court held a hearing on December 15, 2015 on “a variety of

       filings by Mr. Driver,” including his Motion for Discharge and related

       pleadings, and an earlier-filed motion “claiming he did not get his . . . credit



       3
         We note that the CCS indicates that the State, not Driver, filed a motion for order to show cause and
       temporary restraining order. Appellant’s App. Vol. 2 at 5. It is not clear if this was meant to reflect Driver’s
       filing or if the State filed its own motion for order to show cause and temporary restraining order.
       4
        We note that Farmer’s memorandum contained a scrivener’s error, by stating Cause number “71D03 0104
       CR 00146” in two places where she intended to state Cause No. “71D01 0606 FC 00037.” She corrected that
       error by a Declaration, which the State submitted as evidence, over Driver’s objection, at the December 2015
       hearing. See Appellant’s App. Vol. 2 at 105 (Declaration of Jennifer Farmer, submitted as Exhibit A to State’s
       Supplemental Response to Motion for Discharge).

       Court of Appeals of Indiana | Memorandum Decision 71A03-1605-PC-1018 | August 23, 2017                 Page 6 of 24
time when he was in jail[.]”5 Tr. at 3. The court received argument from

Driver regarding the jail time credit and took the matter under advisement.

Next, the court addressed the Motion for Discharge, and Driver testified in

support of his arguments that he “was never properly placed on parole,”

because (1) he was told that he was “turned over” to serve the consecutive

sentence for his Sullivan County conviction and was thereby “effectively

discharged, and (2) he did not receive statutory advisements and conditions of

parole until after he was released from incarceration in October 2014. Id. at 23,

29. Driver contended that, because he was not on parole, he, therefore, “did

not violate any parole.” Id. at 26, 39. In support of its position that the Parole

Board did not turn over or discharge Driver, that he was on parole when he was

released from DOC on October 30, 2014, and that he violated parole, the State

elected to rest on the arguments, authority, and exhibits previously provided in

its Response and Supplemental Response to Driver’s motions. During the




5
  We note that, on December 14, 2015, one day prior to the hearing, the State filed a Supplemental Response
to Driver’s Motion for Discharge. At the hearing, Driver objected to the filing of the Supplemental
Response, which among other things included as an exhibit the Declaration of Jennifer Farmer. Although
the State had served Driver by mail as required, it also presented him at the hearing with a copy of the filing
and attachments, and the post-conviction court recessed to allow Driver time to review the contents. Driver
filed a written objection to the Supplemental Response on February 22, 2016, asking the court to strike it, and
the State thereafter filed a response in opposition to Driver’s objection. The post-conviction court referred to
and relied upon the State’s Supplemental Response in its Findings of Fact and Conclusions of Law and
Order. Driver asserts on appeal that it was error for the post-conviction court to allow the Supplemental
Response. The Post-Conviction Rules state, with respect to pleadings, that the court may make appropriate
orders for an amendment either to the petition or the answer, for filing further pleadings or motions, or for
extending the amount of time allowed for any pleading. Ind. Post-Conviction Rule 4. Moreover, Post-
Conviction Rule 5 allows the court to accept, up through the date of the hearing itself, any affidavits,
depositions, testimony, or other evidence. Driver has failed to establish error with regard to the post-
conviction court’s rejection of his request to strike the Supplemental Response.



Court of Appeals of Indiana | Memorandum Decision 71A03-1605-PC-1018 | August 23, 2017             Page 7 of 24
       course of the hearing, the trial court advised the parties that it considered

       Driver’s Motion for Discharge and related motions, collectively, as seeking

       post-conviction relief, and neither party objected to this treatment of the

       motions. Id. at 37-39.


[12]   Subsequently, the parties each submitted proposed findings of fact and

       conclusions of law, and, on February 29, 2016, the post-conviction court issued

       its Findings of Fact, Conclusions of Law, and Order (“Order”). The Order

       reflected that the court construed Driver’s various requests for relief as a

       petition for post-conviction relief, and applying the post-conviction standards,

       the court denied relief to Driver. Its conclusions of law included:

               3. Driver’s claim that the Parole Board used the term “turn over”
               when he began serving his Sullivan County sentence on August
               11, 2013 is unsupported by the evidence. Driver’s situation is not
               the same as that in [] Meeker v. Ind. Parole Bd., 794 N.E.2d 1105
               (Ind. Ct. App. 2003). Accordingly, Driver’s twenty-year sentence
               for Criminal Deviate Conduct imposed by the St. Joseph
               Superior Court was not discharged. Thus, at the time of his
               parole violation, Driver was still properly on parole under the
               sentence this Court imposed on December 14, 2001. That
               sentence was not set to expire until April of 2021. See Ind. Code
               § 35-50-6-1 (2000).


               4. Since Driver’s parole was revoked on or about October 31,
               2014, the applicable parole statute requires that he serve the
               remainder of his fixed term, less credit time earned. Ind. Code §
               35-50-6-l(c) (2000). This results in a projected release date of
               January 20, 2018.




       Court of Appeals of Indiana | Memorandum Decision 71A03-1605-PC-1018 | August 23, 2017   Page 8 of 24
        5. Only if Driver is incarcerated until January 20, 2018, or the
        Parole Board grants reinstatement, can Driver be released to
        parole. Neither of those circumstances has occurred.


        6. The Court thus determines that Driver is properly detained by
        the Indiana Department of Correction [(“DOC”)].


        7. Likewise, Driver’s claim that the parole requirement of a GPS
        monitoring system was a violation of the ex post facto clause of
        the Indiana Constitution is without merit. The statute in force at
        the time of Driver’s offense provided the Parole Board with the
        authority to set the terms of an offender’s parole so long as the
        condition is reasonably related to the parolee’s successful
        re-integration into the community and is not unduly restrictive of
        a fundamental right. Ind. Code § 11-13-3-4 (1998). Here, the use
        of a GPS monitoring system is reasonably related to Driver’s re-
        integration into society and is not unduly restrictive of a
        fundamental right. As such, it does not violate the ex post facto
        provision of the Indiana Constitution. Indeed, it is a measure to
        protect society.


        8. The claim that Driver did not violate the terms of his parole is
        not viable. As a condition of his parole, Driver was required to
        not be within 1000 feet of a park. Yet, the GPS monitoring
        system showed that Driver was within 1000 feet of Veteran’s
        Memorial Park, a clear violation of his parole. The Parole Board
        confirmed this violation. (State’s December 14, 2015
        Supplemental Response, Exhibits H & I).


Driver now appeals.




Court of Appeals of Indiana | Memorandum Decision 71A03-1605-PC-1018 | August 23, 2017   Page 9 of 24
                                         Discussion and Decision
[13]   Indiana Post-Conviction Rule 1(1)(a)(5) provides, “A person who has been

       convicted of, or sentenced for, a crime by a court of this state, and who claims .

       . . that his sentence has expired, his probation, parole or conditional release

       unlawfully revoked, or he is otherwise unlawfully held in custody or other

       restraint . . . may institute at any time a proceeding under this Rule to secure

       relief.”6 The petitioner bears the burden of establishing his grounds for post-

       conviction relief by a preponderance of the evidence. Ind. Post-Conviction

       Rule 1(5); Hampton v. State, 961 N.E.2d 480, 491 (Ind. 2012). When appealing

       from the denial of post-conviction relief, the petitioner stands in the position of

       one appealing from a negative judgment. Fisher v. State, 810 N.E.2d 674, 679

       (Ind. 2004). On review, we will not reverse the judgment unless the evidence as

       a whole unerringly and unmistakably leads to a conclusion opposite that

       reached by the post-conviction court. Id. Further, the post-conviction court in

       this case entered findings of fact and conclusions thereon in accordance with

       Indiana Post-Conviction Rule 1(6). “A post-conviction court’s findings and



       6
         In Mills v. State, 840 N.E.2d 354, 357 (Ind. Ct. App. 2007), the trial court treated the defendant’s petition for
       writ of habeas corpus relief as a petition for post-conviction relief. On appeal, this court observed, “Because
       Mills alleged that he was entitled to immediate release, it appears that the habeas corpus statutes are
       applicable. However, because Mills alleges that his parole was unlawfully revoked, it appears that he could
       have also filed for relief under the post-conviction rules.” Id. Observing that neither party claimed on appeal
       that it was error to treat the writ of habeas corpus as a petition for post-conviction relief, the Mills court
       proceeded to address the merits of the defendant’s claim. Likewise, neither party in the present case alleges it
       was error to treat Driver’s Motion for Discharge and related pleadings as seeking post-conviction relief, and
       we review the appealed decision accordingly. We further note that although Driver is proceeding pro se, such
       litigants are held to the same standard as trained counsel and are required to follow procedural rules. Evans v.
       State, 809 N.E.2d 338, 344 (Ind. Ct. App. 2004), trans. denied.



       Court of Appeals of Indiana | Memorandum Decision 71A03-1605-PC-1018 | August 23, 2017               Page 10 of 24
       judgment will be reversed only upon a showing of clear error—that which

       leaves us with a definite and firm conviction that a mistake has been made.” Id.

       We accept findings of fact unless clearly erroneous, but we accord no deference

       to conclusions of law. Id. The post-conviction court is the sole judge of the

       weight of the evidence and the credibility of witnesses. Id.


                              I. Status of Parole in August 2013
[14]   The post-conviction court found that Driver became eligible for, and was placed

       on, parole on August 10, 2013, although he remained incarcerated at that time

       because on August 11, 2013, he began serving the consecutive sentence for his

       Sullivan County conviction. Driver asserts that he was not placed on parole on

       August 10, 2013 and, rather, was discharged from parole at that time. Thus, he

       claims, he was not on parole as of October 31, 2014, when he was alleged to

       have violated parole, and because he was not on parole, he could not have

       violated parole. He raises, principally, two arguments, and we address each in

       turn.


                                              A. “Turned Over”

[15]   Driver claims that he completed his sentences on robbery and criminal deviate

       conduct convictions on August 10, 2013, and was at that time “turned over” to

       serve the consecutive sentence for his Sullivan County conviction, which, he

       claims, effectively discharged him from parole. For the proposition that he was

       “turned over,” Driver relies on the February 2015 memorandum from Farmer,

       a DOC Release Specialist. The memorandum stated in part:


       Court of Appeals of Indiana | Memorandum Decision 71A03-1605-PC-1018 | August 23, 2017   Page 11 of 24
               Your sentences ([Cause 146] & [Cause 37]) were ordered to run
               consecutive to one another. This means that you did complete
               [Cause 146] on 08-10-2013; however, your time then turned over
               and you started serving your time on [Cause 37].


       Appellant’s App. Vol. 3 at 40. Driver’s position is that when a defendant is

       “turned over,” he is thereby discharged from parole, and because he was

       discharged from parole, he could not be guilty of any subsequent alleged

       violations in October 2014.


[16]   In support, Driver refers us to Meeker v. Indiana Parole Board, 794 N.E.2d 1005

       (Ind. Ct. App. 2004), trans denied, where the defendant was ordered to serve two

       concurrent sentences for drug dealing in 1991. 794 N.E.2d at 1106. In 1995,

       Meeker was released on parole. Approximately one year later, Meeker’s parole

       was revoked after he was convicted of several alcohol-related offenses, and he

       was ordered to serve the balance of the two sentences for drug dealing. In 1998,

       the Parole Board decided Meeker should be “turned over to another

       commitment” to serve the sentences on the alcohol-related offenses. Id. at

       1107. In 2000, Meeker was released on parole again. The 1991 convictions

       were used as the basis of the parole. In 2001, the Parole Board again revoked

       Meeker's parole and reinstated the remaining sentences on the 1991 dealing

       convictions.


[17]   Meeker appealed, and this court determined that the Parole Board’s “turn over”

       amounted to a discharge from his dealing sentence and that Meeker could not




       Court of Appeals of Indiana | Memorandum Decision 71A03-1605-PC-1018 | August 23, 2017   Page 12 of 24
       again be required to serve the remainder of that sentence at a later time. Id. at

       1108-09. Specifically, the Meeker court observed,


                When the parole board “turned over” Meeker to begin serving
                the alcohol related sentences, it effectively discharged him from
                the remainder of the dealing convictions. There is no statutory
                authority or case law definition of “turn over” and we conclude
                that we must construe the phrase against the State. During the
                1998 review, the parole board could have refused to “turn over”
                Meeker's sentence, as it had done in 1997, until he served the
                remainder of his fixed term. The parole board did not do so, and
                the State provides no support for its contention that Meeker
                could again be required to serve the remainder of his dealing
                sentence at some later date.


       Id. at 1109.


[18]   A number of subsequent cases, however, “have distinguished Meeker and have

       significantly limited its reach.” Baldi v. State, 908 N.E.2d 639, 642 (Ind. Ct.

       App. 2009). For instance, in State v. Metcalf, 852 N.E.2d 585, 588-89 (Ind. Ct.

       App. 2006), trans. denied, this court considered Meeker and clarified that the

       language “turned over” does not always mean “discharged.” Id. at 589 (“In our

       view, the rule set forth in Meeker does not mean that a ‘turn over’ will always

       effect a discharge.”).7 The relevant inquiry is whether the Parole Board took

       action to discharge or “turn over” a sentence.




       7
         In Metcalf, the Parole Board’s voting sheet reflected that Metcalf was granted a “turnover,” but also
       included the phrases “preserve life sentence” and “will go back on life sentence” on the forms in the
       “comments” section. 852 N.E.2d 585, 586 (Ind. Ct. App. 2006), trans. denied. The Metcalf court concluded
       that the Parole Board used language to describe its intent when it “turned over” Metcalf’s sentence, and that

       Court of Appeals of Indiana | Memorandum Decision 71A03-1605-PC-1018 | August 23, 2017           Page 13 of 24
[19]   Driver’s case is much more similar to the situation presented in Hannis v. Deuth,

       816 N.E.2d 872 (Ind. Ct. App. 2004), in which the defendant was sentenced in

       1996 to eight years on one conviction and to two years each on several other

       convictions. The trial court ordered the two-year sentences to run concurrent

       with one another but consecutive to the eight-year sentence. Id. at 873-874. In

       November 1999, DOC noted in a “Commitment Change” document that

       Hannis “was turn[ed] over to new commitment,” and he began serving the two-

       year sentences. Id. at 874. In August 2000, Hannis was released to parole with

       a maximum expiration of sentence date of November 22, 2001. Id. In March

       2001, a parole violation warrant was issued because he had been arrested for

       possession of marijuana. On May 17, 2001, the parole board revoked his

       probation and reinstated the remainder of the eight-year sentence. Id.


[20]   On appeal, Hannis argued that his eight-year sentence was discharged in

       November 1999, when DOC “turn[ed] him over,” but the Hannis court

       distinguished Meeker on the ground that, while Meeker was effectively

       discharged when the Parole Board “turned over” Meeker from the dealing

       convictions to the new convictions, in Hannis’s case, the only evidence of a

       “turn over” was a document prepared by DOC. Id. at 879. That is, there was

       no evidence that the Parole Board discharged his sentence as required by Indiana




       language indicated the Board’s intent not to discharge Metcalf from the originally-imposed life sentence. Id.
       at 590.

       Court of Appeals of Indiana | Memorandum Decision 71A03-1605-PC-1018 | August 23, 2017          Page 14 of 24
       Code section 35-50-6-1(b).8 The Hannis court affirmed the trial court’s denial of

       relief. Id. at 880. Like Hannis, there is no evidence here that the Parole Board

       discharged, or even “turned over,” Driver’s sentence. See also Parker v. State,

       822 N.E.2d 285, 287-88 (Ind. Ct. App. 2005) (petitioner presented no evidence

       that Parole Board discharged or “turned over” the sentence).


[21]   Driver’s situation is also similar to that in Mills v. State, 840 N.E.2d 354, 359

       (Ind. Ct. App. 2006), where the defendant, like Driver, claimed his parole was

       unlawfully revoked because he was not on parole at the time he committed a

       parole violation. Mills was granted parole on an eight-year burglary sentence

       and immediately began serving a one-year consecutive sentence for failure to

       appear. Shortly after Mills was released from incarceration for the failure to

       appear sentence, he was arrested for battery on a health care worker. Based on

       the commission of the battery and other subsequent parole violations, the

       Parole Board revoked Mills’s parole. Id. at 354-55.


[22]   As does Driver, Mills argued under Meeker that his burglary conviction was

       discharged when he was “turned over” to serve his consecutive sentence for

       failure to appear. Id. at 358. The Mills court found that “[u]nlike Meeker, Mills

       presented no evidence that the [Parole] Board took action to discharge or ‘turn

       over’ his burglary sentence” and that Mills “served part of his parole on the

       burglary conviction while he served the consecutive sentence for the failure to



       8
        The Hannis court also distinguished Meeker on the ground that Meeker dealt with two unrelated convictions,
       not a single judgment. 816 N.E.2d 872, 879 (Ind. Ct. App. 2004).

       Court of Appeals of Indiana | Memorandum Decision 71A03-1605-PC-1018 | August 23, 2017        Page 15 of 24
       appear conviction.” Id. at 358, 360. The same is true here. Driver’s parole for

       the criminal deviate conduct conviction was not suspended, held in abeyance,

       or “turned over.” Instead, he served part of his parole on the criminal deviate

       conduct conviction while he served the consecutive sentence out of Sullivan

       County.


[23]   As in Hannis and Mills, there is no evidence that the Parole Board intended to

       and did discharge Driver in 2013. To the extent that Farmer’s 2015 response

       used the words “turned over,” she was a DOC Release Specialist, and her

       statement is not the equivalent of a decision by the Parole Board to discharge

       Driver. See Hannis, 816 N.E.2d at 879. Moreover, her February 2015

       memorandum expressly told Driver that, when he began serving the

       consecutive Sullivan County sentence in August 2013, “you were actually on

       parole[.]” Appellant’s App. Vol. 3 at 40. Additionally, other evidence presented

       at the December 2015 hearing on Driver’s motions showed that, when Driver

       was released from incarceration in October 2014, he was advised that he was

       subject to “Dual Supervision,” for probation and parole. Appellant’s App. Vol. 2

       at 125.


[24]   Driver has failed to show that the post-conviction court erred when it rejected

       his claim that he was effectively discharged from parole on August 10, 2013 and

       determined that he was still on parole on October 30, 2014, when he was

       discharged from DOC and alleged to have violated parole.




       Court of Appeals of Indiana | Memorandum Decision 71A03-1605-PC-1018 | August 23, 2017   Page 16 of 24
                                              B. Notice of Parole

[25]   Driver next urges that on August 10, 2013 he did not receive statutorily-

       required advisements and conditions of parole, and therefore, he was not

       actually placed on parole, and because he was not on parole, he did not violate

       it. Driver is correct that certain advisements, notices, and services are required

       under Indiana statutes. For instance, Indiana Code section 11-13-3-3 requires

       that a victim or a witness be notified when a defendant is going to be released

       on parole, and Indiana Code section 11-13-3-4(c) provides, in part, that “if a

       person is released on parole, the parolee shall be given a written statement of

       the conditions of parole” and requires that signed copies of the statement are to

       be retained by the parolee and given to the person charged with the parolee’s

       supervision. Another statute, Indiana Code section 11-13-3-6(a), directs that

       “the department shall supervise and assist persons on parole[,]” including

       assisting persons in preparing release plans, providing employment counseling

       and assistance with job and residential placement, providing financial

       counseling, as well as vocational and educational counseling and placement.


[26]   On appeal, Driver argues, “Under the rel[e]v[a]nt portions of the Indiana

       Code[,] the Department of Correction and the Indiana Parole Board had a duty

       to notify Driver of his parole status[,] advise Driver of any agreement of parole

       or parole stipulations or modifications[,] provide Driver with pre-parole

       counseling (through the [DOC]’s “'RE-entry” program)[,] have a parole plan

       constructed by the Department[,] including housing[,] residential placement

       and employment assistance.” Appellant’s Br. at 23. Driver does not dispute that

       Court of Appeals of Indiana | Memorandum Decision 71A03-1605-PC-1018 | August 23, 2017   Page 17 of 24
       he received the required advisements in October 2014; rather, the crux of his

       claim is that he should have received them in August 2013.


[27]   Driver provides no authority, however, for his position that any statements,

       notices, advisements, and services were required in August 2013, when he was

       placed on parole but not physically released from DOC custody, and, rather,

       remained incarcerated until October 2014. Indeed, as Driver acknowledges,

       “[T]he parole statutes makes no specific provision for dealing with consecutive

       sentences.” Hannis, 816 N.E.2d at 877. However, even if, as Driver claims, the

       statutory advisements should have been provided to Driver in August 2013, he

       provides no authority for the proposition that any such failure to provide the

       information in August 2013 automatically discharged him from his parole

       obligations. Furthermore, we have recognized that “[w]here the purpose and

       intent of a statutory mandate are satisfied, this court will not reverse for mere

       technical procedural errors unless the defendant can show that he was harmed

       or prejudiced by such errors.” Komyatti v. State, 931 N.E.2d 411, 416 (Ind. Ct.

       App. 2010) (quoting Kindred v. State, 173 Ind. App. 624, 629, 365 N.E.2d 776,

       779 (1977)) (rejecting parolee’s claim that due process was violated where

       Parole Board did not provide him, after preliminary hearing, with written

       findings and statement of evidence relied upon in finding probable cause that he

       violated parole, because he showed no prejudice). Here, Driver has shown no

       prejudice from not receiving the advisements or conditions until his physical

       release from DOC custody on October 30, 2014. Accordingly, we find that

       Driver has not shown that the evidence leads unerringly and unmistakably to a


       Court of Appeals of Indiana | Memorandum Decision 71A03-1605-PC-1018 | August 23, 2017   Page 18 of 24
       decision opposite that reached by the post-conviction court, and we conclude

       that the post-conviction court’s findings of fact and conclusions thereon denying

       Driver’s Motion for Discharge and related pleadings are not clearly erroneous.


                                         II. GPS Monitoring
[28]   Driver claims that requiring him to wear GPS electronic monitoring as a

       condition of parole violated the federal and state prohibition against ex post

       facto laws. See U.S. Const., Art. I, § 10; Ind. Const. Art. I, § 24. Among other

       things, “[t]he ex post facto prohibition forbids the Congress and the States to

       enact any law ‘which imposes a punishment for an act which was not

       punishable at the time it was committed; or imposes additional punishment to

       that then prescribed.’” Hevner v. State, 919 N.E.2d 109, 111 (Ind. 2010) (quoting

       Weaver v. Graham, 450 U.S. 24, 28 (1981)). Driver argues that at the time he

       was charged and sentenced in 2001, GPS monitoring did not exist and was not

       available, and therefore, his violation of parole, which was based on his

       location as determined by GPS, was illegal. The post-conviction court

       determined that his argument was without merit, and so do we.


[29]   Indiana Code section 11-13-3-4 outlines various permitted conditions of parole,

       including requiring a parolee who is a sex or violent offender to wear a

       monitoring device. Ind. Code § 11-13-3-4(j). The section further provides that

       the Parole Board may adopt additional conditions as long as the conditions are

       reasonably related to the parolee’s successful integration into the community

       and is not unduly restrictive of a fundamental right. Ind. Code § 11-13-3-4(b);


       Court of Appeals of Indiana | Memorandum Decision 71A03-1605-PC-1018 | August 23, 2017   Page 19 of 24
       Weiss v. Ind. Parole Bd., 838 N.E.2d 1048, 1051 (Ind. Ct. App. 2005), trans.

       denied. The additional condition may include sex offender conditions, even if

       the parolee has not been convicted of a sex offender crime. Weiss, 838 N.E.2d

       at 1052.


[30]   Here, Driver was convicted of, and on parole for, criminal deviate conduct, a

       sex offense, and thus qualified for sex offender treatment by the Parole Board.

       We find unpersuasive Driver’s arguments that GPS monitoring “had the effect

       of adding punishment beyond that which could have been imposed when the

       crime was committed” because the monitoring “make[s] every day commutes

       extremely difficult,” requires him “to spend significant time maintaining battery

       charge, function and overall maintenance of the GPS device” and subjects him

       to “the stigma of wearing the device in public.” Appellant’s Br. at 31, 33.

       Rather, GPS monitoring does not affect a fundamental right, is reasonably

       related to his successful reintegration into society, and is a reasonable condition

       to prevent commission of sex offenses, as it allows parole officers to track a

       defendant’s whereabouts to ensure that he or she is not within 1,000 feet of a

       park or other location that is off limits to sex offenders. Accordingly, there was

       no constitutional violation for requiring Driver to be subject to GPS monitoring

       as a condition of parole or for revoking his parole based on the information

       received from it.9




       9
        As a separate, but we find related, issue, Driver asserts that the post-conviction court erred when it
       determined that “Driver did violate the terms of his parole and is properly detained.” Appellant’s Br. at 34.

       Court of Appeals of Indiana | Memorandum Decision 71A03-1605-PC-1018 | August 23, 2017             Page 20 of 24
                                                 III. Credit Time
[31]   The post- conviction court began the December 15, 2015 hearing by

       recognizing that the parties were present for a hearing “on a variety of filings

       made by Mr. Driver[,]” which the court summarized into two categories: (1)

       the Motion for Discharge and related filings, filed January 20, 2015, and (2)

       Verified Motion for Jail Credit and Good Time Allowance (“Motion for Jail

       Credit”), filed December 23, 2014.10 Tr. at 3.


[32]   The post-conviction court began the hearing by addressing the Motion for Jail

       Credit, noting that the trial court judge who sentenced Driver in 200111 had

       recognized 244 days of pre-sentence jail time credit and that, consistent with

       that, a recently-received calculation from the St. Joseph probation department




       His position is based, in part, on the GPS monitoring not being a proper condition of parole, which claim we
       have already rejected in this decision. He also challenges the GPS evidence presented at the December 2014
       parole hearing, specifically the house number and location of the home where monitoring indicated that he
       was located, asserting that the State “presented no evidence of Driver’s alleged parole violation other than an
       unsubstantiated statement from parole agents.” Id. at 38. We consider only the evidence most favorable to
       the revocation and will not reweigh the evidence or judge witness credibility on appeal. Komyatti v. State, 931
       N.E.2d 411, 419 (Ind. Ct. App. 2010). He also argues that if failure to follow parole agents’ instructions,
       including failure to sign the parole agreement was a basis for revocation, “then he should never have been
       allowed [to] leave parole district #8 but instead should have been transported to the St. Joseph County jail”
       and issued a violation at that time, but instead, he was released on parole so that “the 1,000-ft rule” violation
       “could be manufactured by the Parole Board and its agents[.]” Id. at 34-36. His claim that the 1,000-foot
       rule violation was “manufactured” is simply a request for us to reweigh the evidence, which, again, we do
       not do on appeal. Id.


       10
         The CCS entry reflects a somewhat different title of the December 23, 2014 filing: “Motion to Modify
       Sentence” “FOR JAIL EARNED CREDIT.” Appellant’s App. Vol. 2 at 5.
       11
         We note that, prior to the December 2015 hearing, the Honorable Steven Hostetler was appointed as
       Special Judge in this case on November 19, 2015.

       Court of Appeals of Indiana | Memorandum Decision 71A03-1605-PC-1018 | August 23, 2017             Page 21 of 24
       reflected that Driver “did in fact receive the 244 days for which he was entitled

       to credit.” Id. at 4. Driver’s argument to the post-conviction court was that he

       was entitled to 488 days “because I was earning credit time.” Id. The State

       did not present any argument or evidence on the issue, and the post-conviction

       court stated, “The Court will take the matter under advisement, and will issue

       a ruling on that issue.” Id. at 5. Later, at the conclusion of the hearing, while

       the court discussed having the parties tender specific findings of fact to the

       court, it noted, “I don’t think we need those with respect to the December 23

       verified motion for jail credit and goodtime allowance. . . . I can rule on that,

       because I don’t need findings [o]n that.” Id. at 55-56.


[33]   On appeal, Driver claims that the post-conviction court’s Order failed to rule

       on the Motion for Jail Credit. Initially, we observe that Driver did not include

       the Motion for Jail Credit in his Appendix, and it is not otherwise included in

       the record before us, as required by Indiana Appellate Rule 50(A). 12 The State

       asserts, correctly, that Driver has thus waived his claim for review. See In re

       Garrard, 985 N.E.2d 1097, 1104-05 (Ind. Ct. App. 2013) (noncompliance with

       Appellate Rules results in waiver), trans. denied.




       12
         Pursuant to Appellate Rule 50(A), the Appellants' Appendix must contain “those parts of the Record on
       Appeal that are necessary for the Court to decide the issues presented,” including “pleadings and other
       documents from the Clerk’s Record . . . that are necessary for resolution of the issues on appeal.”



       Court of Appeals of Indiana | Memorandum Decision 71A03-1605-PC-1018 | August 23, 2017       Page 22 of 24
[34]   Nevertheless, despite Driver’s failure to include the Motion for Jail Time, we

       find that the Transcript provides the general crux of the issue, and thus we

       proceed to address the merits of Driver’s claim, which is that the post-

       conviction court did not address his motion alleging entitlement to additional

       jail time credit. Upon review of the record, we agree with Driver that the

       Order did not address it. That is, the introductory paragraphs of the post-

       conviction court’s Order, which provide the procedural backdrop for the

       forthcoming Findings of Fact and Conclusions of Law, state that on December

       15, 2015 the parties came for hearing “on the Motion for Certificate of

       Discharge, the Motion for Hearing and the Motion for Order to Show Cause

       and TRO, all filed by [Driver] on January 20, 2015[.]” Appellant’s App. Vol. 2

       at 16. The approximately eight-page Order makes no mention of the pending

       Motion for Jail Credit.


[35]   The State urges that, contrary to Driver’s argument, the Order adequately

       addressed the Motion for Jail Credit because the Order included the following

       statement: “Driver received 244 days of jail time credit.” Id. However, we do

       not find that this undisputed statement – that Driver received 244 days of jail

       time credit – is the equivalent of a ruling on the issue of whether Driver was or

       was not entitled to 488 days, as he claimed. The State also argues that Driver

       did not satisfy his post-conviction burden of proof regarding the credit time; by

       our decision today we do not express any opinion on whether Driver did or did



       Court of Appeals of Indiana | Memorandum Decision 71A03-1605-PC-1018 | August 23, 2017   Page 23 of 24
       not prove his claim.13 Rather, we remand with instruction for the post-

       conviction court to issue a separate ruling on the Motion for Jail Credit, or,

       alternatively, to clarify that it intended for its Order to constitute a ruling on

       Driver’s pending credit time claim.


[36]   Affirmed in part and remanded in part.


[37]   Najam, J., and Brown, J., concur.




       13
          Driver’s assertion appears to be that he was entitled to credit time for the period of time when he was on
       parole, but still incarcerated and serving the consecutive Sullivan County sentence. We observe that
       Farmer’s Declaration states that “[w]hile an offender is on parole, he does not receive earned credit time for
       time served on parole, even if he is still incarcerated due to serving incarcerated time for a different sentence,”
       and that Driver did not earn “2 for 1 credit” while he was serving parole beginning on August 10, 2013 and
       was at the same time incarcerated on the Sullivan County conviction. Appellant’s App. Vol. 2 at 106.

       Court of Appeals of Indiana | Memorandum Decision 71A03-1605-PC-1018 | August 23, 2017              Page 24 of 24